Citation Nr: 1450305	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from May 5, 2011, to include entitlement to a total rating for compensation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


REMAND

The Veteran served on active duty from September 1965 to September 1967. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that decision, the RO denied an increased rating for PTSD, then rated as 30 percent disabling.  Thereafter, in an October 2012 rating decision, the RO granted an increased rating of 50 percent, effective May 5, 2011, which was the date of the Veteran's claim for increase.  The Veteran continued to pursue his appeal for an increased rating.  

At the outset, the Board notes the issue of entitlement to establish TDIU is "not a separate claim for benefits," but is "part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Even if the Veteran fails to make a formal request for TDIU, VA must consider it when it is raised by the record.  Id.  A review of the record shows that the Veteran is not currently working.  In November 2013, the Veteran appeared before the undersigned Veteran's Law Judge for a Board hearing.  In that hearing, when asked to provide the main reason he was not able to work, the Veteran asserted it was, "because of [his PTSD] definitely."  As such, the Board finds that the issue of entitlement to TDIU has been raised by the record; however, the Board cannot adjudicate this issue in the first instance.   
	
TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  

A review of the record shows that the Veteran was afforded VA examinations in June 2011 and September 2012.  Neither examiner specifically addressed the Veteran's employability based on both a thorough assessment of his service-connected psychiatric disability and his educational and occupational history and experience.  Given the absence of relevant clinical information, the Board finds that the current medical evidence of record is inadequate and that further development is necessary.  Accordingly, the Veteran must be scheduled for another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  

Regarding the Veteran's claim for PTSD, the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

As noted above, the Veteran was afforded a VA examination in June 2011 and submitted for a review examination in September 2012.  However, in his hearing, the Veteran testified that his service-connected disabilities have worsened since his 2012 VA examination.  Particularly, he indicated suicidal ideations and an increase in the frequency of panic attacks.  As such, the Board finds the VA examination to be too old to adequately determine the severity of the Veteran's disabilities.  Accordingly, on remand, the Veteran should be scheduled for a new VA examination to address the severity of his PTSD.   

A review of the record reveals that there are no VA treatment records associated with the Veteran's claims file subsequent to April 2012; however, the Veteran testified in his hearing that he was seen at a VA facility for treatment for PTSD as recently as November 2013. If a reasonable possibility exists that certain records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Accordingly, on remand, the AOJ should seek to obtain copies of all pertinent VA treatment records dated since April 2012 and associate them with the claims folder.   

The appeal is REMANDED to the AOJ for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate entitlement to TDIU.

2. Obtain all relevant VA treatment records, dated since April 2012.  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his service-connected PTSD, to include entitlement to TDIU.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should specifically consider the Veteran's PTSD symptomatology and provide an assessment of how the Veteran's PTSD symptoms affect his occupational and social functioning.  

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of education and employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected PTSD.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

4. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to a rating greater than 50 percent.  The AOJ must also adjudicate the issue of whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is warranted.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  The SSOC must also address the TDIU question if this benefit is not granted.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



